 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MICHAEL AJURIA RAMOS,                             No. 2:19-cv-0726 TLN KJN P
12                       Plaintiff,
13          v.                                         ORDER
14   I. ROCHA, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding pro se. On June 11, 2021, plaintiff wrote a letter

18   stating he has no access to the prison law library unless he has a deadline or order on an active

19   case. Plaintiff claims he needs to stay the subpoena the defendant filed on letters plaintiff wrote

20   to his mother because they contain sensitive and private conversations, and needs to learn more

21   about subpoenas. Plaintiff asks the court to send him an order or, if possible, someone to help

22   plaintiff do research or file a motion, or contact the Honduras Consulate to assist him.

23   Standards Governing Subpoenas

24          Rule 45 of the Federal Rules of Civil Procedure governs subpoenas. A subpoena served

25   upon a third party may seek (1) testimony, (2) the production of documents, electronically stored

26   information or tangible things within the possession, custody or control of the witness, or (3)

27   inspection of premises. Fed. R. Civ. P. 45(a)(1)(iii).

28   ////
                                                      1
 1           On timely motion, the court must quash or modify a subpoena that requires the disclosure

 2   of privileged or other protected matter, or subjects a person to undue burden. Fed. R. Civ. P.

 3   45(c)(3)(A). “Ordinarily a party has no standing to seek to quash a subpoena issued to someone

 4   who is not a party to the action, unless the objecting party claims some personal right or privilege

 5   with regard to the documents sought.” 9A Charles Alan Wright & Arthur R. Miller, Federal

 6   Practice and Procedure, § 2459 (3d ed. 2008) (footnote omitted); see also Langford v. Chrysler

 7   Motors Corp., 513 F.2d 1121, 1126 (2d Cir. 1975) (“In the absence of a claim of privilege a party

 8   usually does not have standing to object to a subpoena directed to a non-party witness.”); United

 9   States v. Tomison, 969 F.Supp. 587, 596 (E.D. Cal. 1997) (“A party only has standing to move to

10   quash the subpoena issued to another when the subpoena infringes upon the movant's legitimate

11   interests.”).

12   Discussion

13           Plaintiff’s letter is too vague to construe as a motion to quash the subpoena. It is unclear

14   when the subpoena was served on plaintiff’s mother; thus, the court cannot determine whether

15   such a motion is timely. Fed. R. Civ. P. 45(d)(2)(B) (requiring a movant to object to a subpoena

16   duces tecum “before the earlier of the time specified for compliance or 14 days after the subpoena

17   is served.”). 1 And, because plaintiff’s mother is not a party to this action, it is unclear whether

18   plaintiff has standing to challenge such subpoena.

19           Further, plaintiff is reminded that he does have deadlines in this case. On March 31,

20   2021, a revised discovery and scheduling order issued. (ECF No. 64.) The parties must complete

21   discovery by July 22, 2021, subject to the specific orders included in the scheduling order, and the

22   pretrial motions deadline is October 14, 2021.

23           The court construes plaintiff’s request for someone to help him research, file a motion or

24   for legal help as a request for the appointment of counsel.

25
     1
26     See also North American Co. for Life and Health Ins. v. Philpot, 2010 WL 4917065, *2-3 (S.D.
     Cal. Nov. 24, 2010) (motion to quash filed before date noticed for compliance with record
27   subpoena was timely); Anderson v. Abercrombie and Fitch Stores, Inc., 2007 WL 1994059, at *8
     (S.D. Cal. Jul. 2, 2007) (motion to quash filed after date specified for document production was
28   untimely).
                                                       2
 1            District courts lack authority to require counsel to represent indigent prisoners in section

 2   1983 cases. Mallard v. United States Dist. Court, 490 U.S. 296, 298 (1989). In exceptional

 3   circumstances, the court may request an attorney to voluntarily represent such a plaintiff. See 28

 4   U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wood v.

 5   Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990). When determining whether “exceptional

 6   circumstances” exist, the court must consider plaintiff’s likelihood of success on the merits as

 7   well as the ability of the plaintiff to articulate his claims pro se in light of the complexity of the

 8   legal issues involved. Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (district court did not

 9   abuse discretion in declining to appoint counsel). The burden of demonstrating exceptional

10   circumstances is on the plaintiff. Id. Circumstances common to most prisoners, such as lack of

11   legal education and limited law library access, do not establish exceptional circumstances that

12   warrant a request for voluntary assistance of counsel.

13            Having considered the factors under Palmer, the court finds that plaintiff failed to meet his

14   burden of demonstrating exceptional circumstances warranting the appointment of counsel at this

15   time.

16            Finally, plaintiff is advised that the court is unable to contact the Honduran Consulate on

17   plaintiff’s behalf, but provides the following contact information: Honduran Consulate, 3550

18   Wilshire Blvd., #320, Los Angeles, CA 90010; 213-383-9244; Fax: 213-383-9306; website

19   www.hondurasemb.org.

20            Accordingly, IT IS HEREBY ORDERED that plaintiff’s request, construed as a motion

21   for the appointment of counsel (ECF No. 65), is denied without prejudice.

22   Dated: June 24, 2021

23

24
     /cw/ramo0726.31+
25

26

27

28
                                                        3
